DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/621,458 filed on 12/11/2019. Claims 30-44 were amended in the reply filed on 3/1/2022. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 7 regarding claims 31-32: Applicant’s arguments filed with respect to the objection made have been fully considered, and they are found persuasive. The original objections to claims 31-32 have been withdrawn, however claim 31 now has a new objection as shown below.
Regarding Applicant’s argument starting on page 7 regarding claims 30-42: Applicant’s arguments filed with respect to the rejection made under 35 USC § 112(b) have been fully considered, but they are not all persuasive. As shown below, while most of the rejections have been withdrawn, claims 35 and 39-42 remain rejected under 35 USC § 112(b).
Regarding Applicant’s argument starting on page 7 regarding claims 30-44: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 have been fully considered, but they are not persuasive. Applicant argues that the claims do not recite mental processes because, under their broadest reasonable interpretation, they do not cover performance in the mind but for the recitation of generic computer components, however Examiner respectfully disagrees. This argument is not applicable to the rejection made by Examiner since the abstract idea of claims 30, 43 and 44 has been classified as a Certain Method of Organizing Human Activity, and not Mental Processes. Even if arguendo the abstract idea was classified as Mental Processes, Examiner maintains that the abstract idea could be performed by a human using pen and paper instead of a processor. Before the claims were amended they merely recited creating a pick-up/drop-off schedule based on reservation details, and allocating vehicles based on the schedule. The amendments to the claims have only narrowed how the schedule creation and allocation steps are being performed, and do not add any additional elements that would not allow a human using pen and paper to perform the steps. Additionally, Examiner maintains that claims 30, 43 and 44 have been properly classified as a Certain Method of Organizing Human Activity (e.g. commercial interactions – business relations) since the claims recite an abstract idea regarding organizing reservation requests between a vehicle requestor and a vehicle provider (i.e. business relations).
Regarding Applicant’s argument starting on page 8 regarding claims 30-44: Applicant’s arguments filed with respect to the rejection made under 35 USC § 102 and 103 have been fully considered, but they are moot. As shown in the 35 USC § 103 rejections below, claims 30, 43 and 44 are now rejected in view of Jepson in view of Cebon in view of Eisen. All dependent claims are now also rejected at least in part by Jepson in view of Cebon in view of Eisen which disclose the amended language in claims 30, 43 and 44. Therefore claims 30-44 remain rejected under USC § 103.

Claim Objections
Claim 31 (line 4) is objected to because of the following informalities:  The claim language based on the content of the is either missing a word or requires words being removed.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 (lines 2-4) recites the language accepts both the cancelation of the vehicle allocation and the cancelation of the facility when neither the cancelation of the vehicle allocation nor extension of a usage time of the facility is acceptable from the user which can be interpreted a few different ways: a) the term from the user is referring to accepting both cancelations from the user, in which case the term acceptable has no indication of how it is determined (is the processor determining acceptability, is the user determining acceptability, or is it being determined by the user being late by a certain threshold?) b) the term from the user is referring to the term acceptable, meaning the user is determining that neither the cancelation of the vehicle allocation nor extension of a usage time of the facility is acceptable (in this case Examiner would further object to the language acceptable from the user and interpret it as acceptable to the user). For examination purposes, Examiner will be interpreting the claim in its entirety as The pick-up/drop-off management device according to claim 34, wherein the processor accepts both the cancelation of the vehicle allocation and the cancelation of the facility reserved by the user notified of the delay in the arrival time of the vehicle allocated by the processor when neither the cancelation of the vehicle allocation nor extension of a usage time of the facility is determined acceptable by the processor, wherein determining that neither the cancelation of the vehicle allocation nor extension of a usage time of the facility are determined acceptable indicates the user arriving at the facility without a predetermined amount of time remaining in their reservation. This is in accordance with interpretation a) described above. Appropriate amendments required.
Claim 39 (lines 4-5) recites the language and provide the service status information on a service provided at least on the route of the vehicle which can be interpreted in at least the following ways: a) the service status information is provided while the vehicle is en route to a destination, or b) the service status information provided is service status information related to the route of a vehicle, such as estimated time of arrival. For examination purposes, Examiner will be interpreting and provide the service status information on a service provided at least on the route of the vehicle as and provide the service status information related to the route of the vehicle.
Claims 40-42 are rejected by virtue of their dependency upon the claims rejected above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 30, 43 and 44 recite a system, method, and non-transitory computer-readable medium, respectively, used to perform the method of creating a pick-up/drop-off schedule based on a reservation at a facility, reserving a vehicle, and allocating the vehicle to perform a pick-up/drop-off according to the pick-up/drop-off schedule. Therefore, claims 30, 43 and 44 are each directed to one of the four statutory categories of invention: a machine, a process, and an article of manufacture, respectively.
The limitations ... create a pick-up/drop-off schedule based on content of a reservation associated with a facility and reserve a vehicle; and allocate the vehicle based on the pick-up/drop-off schedule and reliability information associated with a user, wherein the reliability information represents a first evaluation value determined based on a reservation cancelation rate and a second evaluation value determined based on a user frequency, and wherein the reservation cancelation rate represents a first number of times that the user has canceled the reservation within a defined period of time and the user frequency represents a second number of times that the user has used the facility within the defined period of time, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concepts of creating a pick-up/drop-off schedule based on a reservation at a facility (“Certain Methods of Organizing Human Activity” (e.g. commercial interactions)), reserving a vehicle (“Certain Methods of Organizing Human Activity” (e.g. commercial interactions)), and allocating the vehicle to perform a pick-up/drop-off according to the pick-up/drop-off schedule (“Certain Methods of Organizing Human Activity” (e.g. commercial interactions)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interactions). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using A pick-up/drop-off management device (recited in claim 30 and described in paragraph [0063]; (Fig. 8)), a vehicle allocation reserver (recited in claim 30 and described in paragraph [0064]), a processor (recited in claims 30 and 43 and described in paragraph [0064]), A non-transitory computer-readable storage medium (recited in claim 44 and described in paragraphs [0063-0064]), and a computer (recited in claim 44 and described in paragraph [0064]). The claimed components are recited at a high level of generality and are merely invoked as a generic computer environment to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, the additional elements of A pick-up/drop-off management device, a vehicle allocation reserver, a processor, A non-transitory computer-readable storage medium, and a computer do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe how to generally “apply” the concept of creating a pick-up/drop-off schedule based on a reservation at a facility, reserving a vehicle, and allocating the vehicle to perform a pick-up/drop-off according to the pick-up/drop-off schedule. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea. Therefore the claims are not patent eligible.
Claims 31-42 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 31-42 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 32 recites a user terminal (described in paragraph [0054]) and a facility terminal (described in paragraph [0049]), these additional elements do not integrate the judicial exception into a practical application since they are merely generic computer components upon which the abstract idea is “applied”. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of creating a pick-up/drop-off schedule based on a reservation at a facility, reserving a vehicle, and allocating the vehicle to perform a pick-up/drop-off according to the pick-up/drop-off schedule to a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, do not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-33, 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jepson (U.S. Pub. No. 2018/0182055) in view of Cebon (U.S. Pub. No. 2012/0109721) in view of Eisen (U.S. Pub. No. 2017/0109805).
Regarding the following claim 30, 43 and 44 limitations, Jepson, as shown, discloses the following limitations:
A pick-up/drop-off management device comprising: a processor configured to: create a pick-up/drop-off schedule on the basis of content of a reservation for a facility and reserve a vehicle; and allocate the vehicle reserved by the vehicle allocation reserver according to the pick-up/drop-off schedule... [See [0055-0056]; (Fig. 1); [0078]; [0081]; (Fig. 3); (Figs. 4A-B); Jepson teaches a system 100 (i.e. a pick-up/drop-off management device) comprising a transportation coordination component 110 comprising a processor. Jepson further teaches the transportation coordination component 110 arranges for vehicles to pick up patients to bring them to their hospital appointments (i.e. create a pick-up/drop-off schedule on the basis of content of a reservation for a facility and reserve a vehicle; and allocate the vehicle reserved by the vehicle allocation reserver according to the pick-up/drop-off schedule).]
Jepson does not, however Cebon does, disclose the following limitations:
... allocate the vehicle reserved by the vehicle allocation reserver according to ... reliability information associated with a user, wherein the reliability information represents a first evaluation value determined based on a reservation cancelation rate ... and wherein the reservation cancelation rate represents a first number of times that the user has canceled the reservation within a defined period of time ... [See [0242]; [0340-0351]; Cebon teaches matching users with vehicles (i.e. allocate the vehicle reserved by the vehicle allocation reserver) based on historical (i.e. within a defined period of time) user ratings determined using cancellation rates and other variables.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the transportation coordination component of Jepson with historical user ratings determined in part by cancellation rates of Cebon. By making this combination, the system of Jepson would be able to tailor its transportation service to prioritize facilitating transportation for more reliable users first. This would encourage users not to cancel their transportation request once it was placed, thereby helping save time and money associated with transportation resources.
Jepson in view of Cebon does not, however Eisen does, disclose the following limitations:
... and a second evaluation value determined based on a user frequency ... and the user frequency represents a second number of times that the user has used the facility within the defined period of time. [See [0052]; Eisen teaches matching users with transportation service providers based in part on the historical frequency of use of a transportation service provider by the requesting user.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the transportation coordination component and associated historical user ratings determined in part by cancellation rates of Jepson in view of Cebon with the frequency of use variable of Eisen. By making this combination, the system of Jepson in view of Cebon could use frequency of use as an additional variable in matching users with transportation services, thereby increasing the probability that a match is highly successful and resulting in higher user satisfaction.
Regarding the following claim 31 limitations, Jepson in view of Cebon in view of Eisen, as shown, discloses all claim 30 limitations. Jepson further discloses the following limitations:
The pick-up/drop-off management device according to claim 30, wherein the processor creates the pick-up/drop-off schedule allowing the vehicle to arrive in time for a designated arrival time, with the facility being set as a destination or a departure place, based on the content of the. [See [0078]; [0081]; (Fig. 3); (Figs. 4A-B); Jepson teaches the transportation coordination component 110 arranges for vehicles to pick up and drop off patients at specific times (i.e. creates the pick-up/drop-off schedule) in order for them to arrive at their hospital appointments on time (i.e. allowing a vehicle to arrive in time for a designated arrival time, with the facility set as a destination or a departure place, on the basis of the content of the reservation for the facility).]
Regarding the following claim 32 limitations, Jepson in view of Cebon in view of Eisen, as shown, discloses all claim 30 limitations. Jepson further discloses the following limitations:
The pick-up/drop-off management device according to claim 30, wherein the processor is further configured to: acquire, from the vehicle, a movement situation; and notify at least one of the user terminal used by a user who has made the reservation and a facility terminal used by an administrator of the facility of the movement situation. [See [0092]; (Fig. 5F); (Fig. 8A); Jepson teaches the transportation service 130 (such as a rideshare vehicle) being queried every 60 seconds by the transportation coordination component 110 for vehicle status such as “In Transit” (i.e. acquire, from the vehicle, a movement situation). Jepson further teaches displaying the vehicle “In Transit” status at a user interface of a healthcare transportation coordination system (i.e. notify ... a facility terminal used by an administrator of the facility of the movement situation).]
Regarding the following claim 33 limitations, Jepson in view of Cebon in view of Eisen, as shown, discloses all claim 30 and 32 limitation. Jepson further discloses the following limitations:
The pick-up/drop-off management device according to claim 32, wherein the processor notifies the facility terminal that the user has got on the vehicle and the vehicle has started moving to the facility, or notifies the facility terminal of a target time of arrival of the vehicle at the facility. [See [0090]; (Fig. 8A); Jepson teaches an EMR/HER system 120 (i.e. the facility terminal) receiving patient transportation status information including estimated arrival times (i.e. a target time of arrival at the facility) from the transportation coordination component 110 (i.e. the processor).]
Regarding the following claim 37 limitations, Jepson in view of Cebon in view of Eisen, as shown, discloses all claim 30 and 32 limitations. Jepson further discloses the following limitations:
The pick-up/drop-off management device according to claim 32, wherein the processor acquires, from the vehicle, an order indication for a service or a product provided by the facility, and the processor notifies the facility terminal of the order indication acquired by the processor. [See [0006]; [0070]; [0071]; (Fig. 3, element 302); [0090]; (Fig. 8A); [0122]; Jepson teaches the transportation coordination component 110 (i.e. the processor) receiving appointment information for a patient from an EMR/EHR system 120 (i.e. an order indication for a service or product provided by the facility), arranging transportation to get the patient to their appointment on time, bring the patient to a pharmacy, and return the patient to their home, and communicating the transportation information to the EMR/EHR system 120 (i.e. the facility terminal).]
Regarding the following claim 38 limitations, Jepson in view of Cebon in view of Eisen, as shown, discloses all claim 30 and 32 limitations. Jepson further discloses the following limitations:
The pick-up/drop-off management device according to claim 32, wherein the processor further configured to: acquire service provision information including point information corresponding to a service provision point, identification information of the service provider, and identification information of a user of the service provider from the service provider; acquire an access point that is information on the point at which the user receives the service provision; and determine an operation plan of the vehicle corresponding to a route between the point information and the access point. [See [0006]; [0078]; (Fig. 4B); [0081]; (Fig. 3); (Figs. 4A); Jepson teaches the transportation coordination component 110 acquiring information including the location of an appointment (i.e. a service provision point), the name of the healthcare facility (i.e. identification information of the service provider), and a pick-up address of a patient (i.e. identification information of a user of the service provider). Jepson further teaches acquiring and providing the patient information regarding a specific entrance to the healthcare facility (see Fig. 4B: “... and drop you off at our Blue Entrance”) (i.e. an access point) they will be arriving at for their appointment, and determining and relaying an agenda (i.e. an operation plan) for transporting the patient.]
Regarding the following claim 39 limitations, Jepson in view of Cebon in view of Eisen, as shown, discloses all claim 30, 32 and 38 limitations. Jepson further discloses the following limitations:
The pick-up/drop-off management device according to claim 38, wherein the processor further configured to: generate service status information corresponding to the service information and the identification information of the user acquired by the processor, and provide the service status information on a service provided at least on the route of the vehicle. [See [0078]; [0081]; (Fig. 3); (Figs. 4A-B); Jepson teaches generating and providing appointment information (i.e. service status information corresponding to the service information and the identification information) and vehicle estimated time of arrival information.]
Regarding the following claim 40 limitations, Jepson in view of Cebon in view of Eisen, as shown, discloses all claim 30, 32 and 38-39 limitations. Jepson further discloses the following limitations:
The pick-up/drop-off management device according to claim 39, wherein the processor acquires the identification information of the user associated with the service status information, generates the service status information on the basis of an operation plan of the vehicle determined by the processor, and makes the plan. [See [0078]; [0081]; (Fig. 3); (Figs. 4A-C); Jepson teaches acquiring user contact information (i.e. identification information of the user associated with the service status information) arranges a ride agenda and sends the ride agenda to the patient.]
Regarding the following claim 41 limitations, Jepson in view of Cebon in view of Eisen, as shown, discloses all claim 30, 32 and 38-40 limitations. Jepson further discloses the following limitations:
The pick-up/drop-off management device according to claim 40, wherein the processor manages a status attribute discriminated from identification information of the user and the movement situation as the service status information, and makes the plan. [See [0090]; (Fig. 8A); Jepson teaches storing estimated arrival time information (i.e. a status attribute discriminated from identification information of the user and the movement situation as the service status information) and books a vehicle according to the ride agenda of the patient (i.e. makes the plan).]
Regarding the following claim 42 limitations, Jepson in view of Cebon in view of Eisen, as shown, discloses all claim 30, 32 and 38-41 limitations. Jepson further discloses the following limitations:
The pick-up/drop-off management device according to claim 39, wherein the processor notifies the facility terminal of information on a time of arrival at the facility in the service status information. [See [0090]; (Fig. 8A); Jepson teaches the transportation coordination component 110 (i.e. the processor) relaying estimated time of arrival information to the EMR/HER system 120 (i.e. the facility terminal).]

Claims 34-35 are rejected under 35 U.S.C. as being unpatentable over Jepson (U.S. Pub. No. 2018/0182055) in view of Cebon (U.S. Pub. No. 2012/0109721) in view of Eisen (U.S. Pub. No. 2017/0109805) in view of Yalcin (U.S. Pub. No. 2015/0161526).
Regarding the following claim 34 limitations, Jepson in view of Cebon in view of Eisen, as shown, discloses all claim 30 and 32 limitations. Jepson in view of Cebon in view of Eisen does not, however Yalcin does, disclose the following limitations:
The pick-up/drop-off management device according to claim 32, wherein the processor accepts at least one of change or a cancelation of the reservation for the vehicle and a change or a cancelation of the reservation for the facility when an arrival time of the vehicle is delayed. [See [0058]; Yalcin teaches canceling both a flight reservation and a hotel reservation (i.e. accepts at least one of change or cancelation of a reservation for vehicle allocation and change or cancelation of the reservation for the facility) when a reserved flight is delayed (i.e. when an arrival time of the vehicle allocated by the processor is delayed).] 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the transportation coordination component of Jepson in view of Cebon in view of Eisen with the cancelation feature of Yalcin. Delays in transportation vehicles can result in their use being incompatible with the rest of a user’s agenda. In these situations it is important to be able to cancel reservations with incompatible transportation vehicles so that the user is not charged for their service and the transportation vehicle can service a different user instead. The same benefits apply to facility reservations as well, such as the hotel reservations described in Yalcin paragraph [0058]. 
Regarding the following claim 35 limitations, Jepson in view of Cebon in view of Eisen, as shown, discloses all claim 30, 32 and 34 limitations. Jepson in view of Cebon in view of Eisen does not, however Yalcin does, disclose the following limitations:
The pick-up/drop-off management device according to claim 34, wherein the processor accepts both the cancelation of the vehicle allocation and the cancelation of the facility when neither the cancelation of the vehicle of the reservation for the vehicle nor an extension of a usage time of the facility is acceptable from the user notified of a delay in the arrival time of the vehicle. [See [0058]; [0022]; Yalcin teaches canceling both a traveler’s flight reservation and a hotel reservation (i.e. accepts both the cancelation of the vehicle allocation and the cancelation of the facility) when a reserved flight is delayed (i.e. the delay in the arrival time of the vehicle allocated by the processor) and the cancelation of the flight reservation and extension of the hotel reservation do not provide an adequate fix to travel itinerary to get the user where they need to go. For example, Yalcin’s describes the following situation in paragraph [0058]: if a missed leg of a flight that connects in Paris leads to a proposal to replace the missed leg with a flight that connects instead through Brussels, the proposal would not only replace the missed flight with the new flight, but may also add a hotel reservation for any layover in Brussels, cancel a hotel reservation for any layover in Paris, or adjust other services such as car rentals, taxi's etc. as may be needed to accommodate the traveler's changed situation. In this example, a traveler will miss a layover flight in Paris due to a travel incident such as a delay and therefore will be rerouted through a layover in Brussels. Neither merely canceling the layover flight that connects in Paris nor extending the layover hotel reservation in Paris (i.e. when neither the cancelation of the vehicle allocation nor extension of a usage time of the facility) will result in getting the traveler to their destination (i.e. acceptable). Therefore the flight reservation to Paris and the layover hotel reservation in Paris are both cancelled (i.e. the cancelation of the vehicle allocation and the cancelation of the facility).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the transportation coordination component of Jepson in view of Cebon in view of Eisen with the cancelation feature of Yalcin. Delays in transportation vehicles can result in their use being incompatible with the rest of a user’s agenda. In these situations it is important to be able to cancel reservations with incompatible transportation vehicles so that the user is not charged for their service and the transportation vehicle can service a different user instead. The same benefits apply to facility reservations as well, such as the hotel reservations described in Yalcin paragraph [0058]. It would benefit a user to cancel a vehicle reservation and a facility reservation when a transportation delay renders the user incapable of participating in the facility reservation and therefore not in need of the vehicle reservation.

Claim 36 is rejected under 35 U.S.C. as being unpatentable over Jepson (U.S. Pub. No. 2018/0182055) in view of Cebon (U.S. Pub. No. 2012/0109721) in view of Eisen (U.S. Pub. No. 2017/0109805) in view of Boyer (U.S. Pub. No. 2002/0198747).
Regarding the following claim 36 limitations, Jepson in view of Cebon in view of Eisen, as shown, discloses all claim 30 and 32 limitations. Jepson in view of Cebon in view of Eisen does not, however Boyer does, disclose the following limitations:
The pick-up/drop-off management device according to claim 32, wherein the processor acquires information indicating a number of occupants from the vehicle, and the processor notifies the facility terminal of a change of a number of reserved persons when the information indicating the number of occupants is different from the number of reserved persons. [See [0044]; [0026]; [0034]; Boyer teaches notifying an airport restaurant owner of information indicating a difference in a number of passengers on a first flight (bound for the airport containing the airport restaurant) when passengers on a second flight were delayed and unable to board the first flight (i.e. notifies ... of change of the number of reserved persons when the information indicating the number of occupants acquired by the processor is different from the number of reserved persons). This notification is communicated via a "listening-receiving systems" or "LRS," or a "non-listening-receiving systems" or "N-LRS" of the airport restaurant owner (i.e. notifies the facility terminal).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the transportation coordination component of Jepson in view of Cebon in view of Eisen with the passenger count notification feature of Boyer. By making this combination, the healthcare facility of Jepson in view of Cebon in view of Eisen would have access to information regarding how many patients are arriving on a vehicle before the vehicle arrived. This would benefit the healthcare facility by allowing them extra time to prepare for more or fewer patients before the patients actually arrived, thereby saving the staff time and granting the healthcare facility more information which can be used to improve patient care planning decisions.

Prior Art
Levanon (U.S. Pub. No. 2015/0227888) teaches coordinating delivery planning between customers, couriers and preparation facilities.
Meadows (U.S. Pat. No. 8,024,111) teaches canceling meetings and travel accommodations due to travel delays. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628